Citation Nr: 1429095	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-35 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depressed mood, prior to August 13, 2008.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depressed mood, since August 13, 2008.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1967 to April 1970, to include a tour of combat duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Chicago, Illinois, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD, rated 30 percent disabling from July 31, 2008, the earliest date on which the disability was diagnosed.  This decision also denied entitlement to service connection for prostate cancer and associated erectile dysfunction.

The Veteran appealed the denials of service connection as well as the assigned PTSD evaluation.  During the pendency of the appeals, in a July 2010 Decision Review Officer (DRO) decision, the RO granted service connection for prostate cancer and erectile dysfunction.  In a statement of the case (SOC) issued the same day regarding PTSD, the DRO granted an earlier effective date of service connection for PTSD of September 4, 2007, the date of receipt of the initial claim.  The evidence of record demonstrated that the adjustment disorder with mixed anxiety and depressed mood diagnosed in connection with the initial claim was etiologically related to prostate cancer.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The DRO determined that the September 2007 claim encompassed the adjustment disorder, and service connection for that claim included the theory of secondary service connection.  For purposes of clarity, the service connected disability is referred to as PTSD, but includes adjustment disorder with mixed anxiety and depressed mood.

Further, an increased, 50 percent evaluation for PTSD was awarded effective from August 13, 2008.  The Veteran has not expressed satisfaction with any stage of assigned evaluation, and has in fact indicated an intent to pursue higher evaluations throughout the appellate period.  Accordingly, the issues on appeal are as described above.

In November 2013, the Board remanded the appeals to the Agency of Original Jurisdiction (AOJ) for further development.  At that time a claim for TDIU was inferred based on the evidence and allegations of record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at a December 2012 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.  

During the pendency of the November 2013 remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of evaluation of PTSD before and after August 13, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

In February 2014 correspondence, received prior to the promulgation of a Board decision, the Veteran withdrew his appeal for entitlement to TDIU.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to TDIU.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

A claim for TDIU was inferred by the Board as part and parcel of the Veteran's ongoing appeal for entitlement to increased evaluations for PTSD.  In February 2014 correspondence, the Veteran stated that he wished to withdraw his appeal with regard to entitlement to TDIU.  He stated he was working part-time, and only wished to pursue the increased rating appeals.

As the Veteran has withdrawn the appeal with regard to that issues in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matter.



ORDER

The claim for entitlement to TDIU is dismissed.


REMAND

With regard to the claims for increased evaluation for PTSD before and after August 13, 2008, the Board in November 2013 remanded the matter for additional development.  A new examination was required, and attempts to secure relevant private medical records were necessary.

The examination was accomplished in February 2014.  However, the efforts to obtain private treatment records from the Veteran's private psychologist were insufficient.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

VA did contact the Veteran to request an appropriate release for the records from Dr. WW at ACS, Ltd., and the Veteran supplied such in February 2014, though his representative.  Unfortunately, the document was sent to the Board instead of to the AOJ.  Although the release was then forwarded to the AOJ, it appears that no action was then taken to obtain the records.

These records, covering private psychiatric treatment from February 2010 forward, are clearly relevant to the issues on appeal, as they likely describe current and historical manifestations of PTSD.  A second remand for appropriate attempts to secure them is required.

Updated VA treatment records may also be of benefit, and should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that the he provide a properly executed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. WW and the ACS, Ltd.

Upon receipt of such, VA must take appropriate action to contact to request complete treatment records, not just periodic summaries.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file complete VA treatment records from the Captain James A. Lovell Federal Health Care Center in North Chicago, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of October 2013 to the present.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


